DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 05 May 2019. Claims 1-20 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. 
Information Disclosure Statement
The IDS received on 31 December 2019 has been considered. 
The IDS received on 26 May 2020 has been considered. 
The IDS received on 19 August 2020 has been considered. 

Specification
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Interpretation of Claims Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (specifically, "portion") that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites the limitation "the second scooter body" which is considered indefinite because there is no antecedent basis for this limitation. Presumably, the limitation should be "the second scooter rod" but if this presumption is incorrect, clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0190335 A1 to Gillett (hereinafter "Gillett") in view of US 2010/0005636 A1 to Liao et al. ("Liao"). 

As to claim 1, Gillett discloses a scooter, comprising: 
	a scooter body (Fig 2B - scooter (102)); and 
	a photographing portion, wherein the photographing portion is mounted on the scooter body (Fig 2B, para [0035] - "the autonomous control system 700 can systematically employ an environmental scanner such as a laser/LIDAR sensor unit 123 to scan navigational parameters and would employ I/O interface, CPU, GPS, cameras 124 situated on the front and rear sections of the steering column system"). 

	the scooter body is provided with an avoidance space for avoiding a photographing view angle of the photographing portion, so that the photographing portion photographs a road condition around the scooter body (Fig 7).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Gillett and Liao, because each reference relates to a ridable vehicle having a camera mounted on its handlebars. Moreover, the combination would yield predictable results according to the teachings of Liao, by providing an alternate handlebar shape. 

As to claim 2, the combination of Gillett and Liao teaches the scooter as claimed in claim 1. 
	Gillett further discloses wherein the scooter further comprises: 
	a driving portion, the driving portion being connected with the scooter body (para [0083] - "drive motor 222 of the hub wheel assemblies 306"); 
	a wheel portion, at least part of the wheel portion being movably connected with the driving portion (para [0083]); and 
	a control portion, the control portion being connected with the scooter body, the control portion being electrically connected with the photographing portion and the driving portion, and the control portion controlling the driving portion through an image signal collected by the photographing portion to act, thereby driving the at least part of the wheel portion to drive the scooter body to move and avoid an obstacle (para [0035] - "the autonomous control system 700 [...] would employ I/O interface, CPU, GPS, cameras 124 

As to claim 3, the combination of Gillett and Liao teaches the scooter as claimed in claim 2. 
	Gillett further discloses wherein the scooter body comprises: 
	a sliding plate (Fig 2B - platform (204)); 
	a scooter rod portion, the scooter rod portion being rotatablely connected with the sliding plate, and a first end of the scooter rod portion being connected with the driving portion (Fig 2B, Fig 5B, para [0034] - "a front propulsion system 124 and the steering actuator 129 of the steering column work by assisting the user"); and 
	a handle portion, the handle portion being connected with a second end of the scooter rod portion, the handle portion being connected with the photographing portion, and the avoidance space being formed between the handle portion and the second end of the scooter rod portion (Fig 2B, Fig 5B, para [0028] - "In elements of the steering column 107 a top section of the stem 108 is rigidly attached to a handlebar 112", para [0035]).

As to claim 4, the combination of Gillett and Liao teaches the scooter as claimed in claim 3. See claim 1 for a statement of an obviousness rationale. 
	Liao further teaches wherein the handle portion comprises: 
	a handle rod, the handle rod being connected with the photographing portion (Fig 7 - tube (30)); 

	a second connection rod, a first end of the second connection rod being connected with the handle rod, a second end of the second connection rod being connected with the second end of the scooter rod portion, the first end of the first connection rod and the first end of the second connection rod being provided at intervals, and the handle rod, the first connection rod and the second connection rod being enclosed to form the avoidance space (Fig 7).

As to claim 5, the combination of Gillett and Liao teaches the scooter as claimed in claim 4. See claim 1 for a statement of an obviousness rationale. 
	Liao further teaches wherein the handle portion further comprises: 
	a mounting foundation, wherein the mounting foundation is provided with a mounting plane (Fig 7 - base (11)); 
	the mounting foundation is connected with the handle rod and is located between the first connection rod and the second connection rod (Fig 7); and 
	the photographing portion is detachably disposed on the mounting plane (Fig 7, para [0019] - "The locking member (21) is adapted to be connected to the camera").

As to claim 6, the combination of Gillett and Liao teaches the scooter as claimed in claim 5. See claim 1 for a statement of an obviousness rationale. 


As to claim 7, the combination of Gillett and Liao teaches the scooter as claimed in claim 5. 
	Although Gillett does not explicitly further disclose wherein the photographing portion is a wide-angle photographing device, cameras having wide-angle lenses were well-known and conventional at the effective filing date of the claimed invention, and one of ordinary skill in the art would have considered a wide-angle camera to be an obvious embodiment of Gillett. 

As to claim 8, the combination of Gillett and Liao teaches the scooter as claimed in claim 3. See claim 1 for a statement of an obviousness rationale. 
	Gillett further discloses wherein the scooter rod portion comprises: 
	a first scooter rod, a first end of the first scooter rod being connected with the scooter body, a second end of the first scooter rod being provided with an opening, and the opening extending along a length direction of the first scooter rod to form an accommodation cavity (Fig 2B, para [0053] - "front propulsion wheel assembly 301"); and 
	a second scooter rod, a first end of the second scooter rod being movably disposed in the accommodation cavity (para [0028]). 
	Liao further teaches wherein the scooter rod portion comprises: 
	a second end of the second scooter rod being connected with the scooter handle portion, and the avoidance space being formed between the scooter rod portion and the second end of the second scooter body (Fig 7).

As to claim 10, the combination of Gillett and Liao teaches the scooter as claimed in claim 2. 
	Gillett further discloses wherein the scooter further comprises: 
	an alarm portion, wherein the alarm portion is connected with the scooter body (para [0099] - "the computing system 700 may receive input from a user 105 and varying degrees of assistance from computing devices 701, micro-processors 702, and an array of autonomous drive control sensor units 703 that provide the vehicle's autonomous control system 700 with information about the surrounding environment of the vehicle 100, including information regarding the detection and location of objects", para [0105] - "The autonomous control system 700 microprocessor 701 and the wireless communication system 702 including wireless transmitters and receivers utilizing GPS satellite, WIFI, Bluetooth, Cloud base being configured to communicate with various systems"); and 
	the alarm portion is electrically connected with the control portion (para [0099], para [0105]).

As to claim 11, the combination of Gillett and Liao teaches the scooter as claimed in claim 1. 
	Gillett further discloses wherein the scooter further comprises: 
	a driving portion (para [0083]); 
	a wheel portion, the driving portion being drivablely connected with the wheel portion, thereby driving the wheel portion to rotate around an axial line of a wheel spindle of the wheel portion and/or driving the wheel portion to perform a steering motion (para [0083]); and 


As to claim 12, the combination of Gillett and Liao teaches the scooter as claimed in claim 11. 
	Gillett further discloses wherein the driving portion comprises: 
	a first driving portion, wherein the first driving portion is disposed an inner side of the wheel portion (Fig 5B, para [0083]); and 
	the first driving portion is connected with the wheel spindle of the wheel portion, thereby driving the wheel portion to rotate around the axial line of the wheel spindle (para [0083]).

As to claim 13, the combination of Gillett and Liao teaches the scooter as claimed in claim 11. 
	Gillett further discloses wherein the scooter body further comprises a mounting frame (para [0028] - "fork module 117 integrated with steering column 107"); 
	the wheel portion is rotatablely mounted on the mounting frame (Fig 1B); and 
	the driving portion comprises: 
	a second driving portion, wherein the second driving portion is in driving connection with the mounting frame to drive the mounting frame to rotate, so that the mounting frame drives the wheel portion to steer (para [0039] - "steering actuators 129a and 129b, e.g., for 

As to claim 14, the combination of Gillett and Liao teaches the scooter as claimed in claim 13. 
	Gillett further discloses wherein the second driving portion is provided with a driving wheel (); 
	a driven wheel is disposed on the mounting frame (Fig 1B); and 
	a transmission belt is provided on the driving wheel and the driven wheel in a sleeve manner, so that the driving wheel drives the driven wheel to rotate and thus the mounting frame is rotated (para [0035] - "propulsion hub wheel 306 assemblies").

As to claim 15, the combination of Gillett and Liao teaches the scooter as claimed in claim 13. 
	Gillett further discloses wherein the scooter body comprises: 
	a sliding plate (Fig 2B); 
	a scooter rod portion, the scooter rod portion being rotatablely disposed relative to the sliding plate, and a first end of the scooter rod portion being connected with the mounting frame, so that when the second driving portion is in a nonworking state, the wheel portion is steered by operating the scooter rod portion (Fig 2B, Fig 5B, para [0042] - "the handlebar 112 is depicted, e.g., for right and left steering directions of the steering column 107 when structured for manual drive mode 701 when driven by the user 105"); and 


As to claim 16, the combination of Gillett and Liao teaches the scooter as claimed in claim 15. See claim 1 for a statement of an obviousness rationale. 
	Liao further teaches wherein the handle portion comprises: 
	a handle rod, the photographing portion being disposed on the handle rod (Fig 7); and 
	a connection rod, the connection rod being a U-shaped rod, two ends of the connection rod being connected with the handle rod, so that the avoidance space being enclosed by the connection rod and the handle rod, at least part of the photographing portion being positioned in the avoidance space, and the second end of the scooter rod portion being connected with a middle portion of the connection rod (Fig 7).

As to claim 17, the combination of Gillett and Liao teaches the scooter as claimed in claim 15. 
	Gillett further discloses wherein the scooter rod portion comprises: 
	a first scooter rod and a second scooter rod, wherein the second scooter rod is telescopically disposed on the first scooter rod (para [0075] - "the coupling joint 215 is constructively configured to connect at the coupling joint 215 at an intersection situated between the frame's front end 202 the steering column 107"); 
	one end, far away from the second scooter rod, of the first scooter rod is connected with the mounting frame (Fig 1B, Fig 2B, Fig 5B); and 
.
Allowable Subject Matter
Claims 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Alternatively, the independent claim may be amended to recite subject matter indicated as allowable. 
The following is a statement of reasons for the indication of allowable subject matter: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by claims 9 and 18. Claims 19-20 are considered allowable at least for their dependence on claim 18.
Gillett, the closest discovered prior art, discloses a scooter configured to be operated in a manual mode or an autonomous mode, where the scooter includes a camera for sensing its environment and one or more motors for driving its wheels. However, Gillett does not disclose or teach an autonomous scooter having a distance sensor associated with an extensible steering column, the scooter further having a controller that controls the camera and a driving wheel when the steering column is not extended, and when the steering column is extended the controller stops the camera, as recited by claim 9, nor does Gillett disclose or teach a scooter having an extensible steering column where the column is extended in a manual driving mode and contracted in an autonomous driving mode, as recited by claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669